Exhibit 12.1 CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (164 ) $ (136 ) Fixed Charges 584 579 Total Earnings $ 420 $ 443 Fixed Charges Interest Expense $ 568 $ 558 Amortization of Debt Costs 11 16 Interest Element of Rentals 5 5 Total Fixed Charges $ 584 $ 579 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the nine months ended September 30, 2007 and 2006 were insufficient to cover fixed charges by $164 million and $136 million, respectively.As a result of such deficiencies, the ratios are not presented above.
